Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner acknowledges the amended drawing of Figure 1 and withdraws the previously set forth drawing objection. The Examiner also acknowledges the amendments made in claim 7 to address the 112(b) indefiniteness rejection. The amendments of claim 7 have addressed the indefiniteness correctly and therefore withdrawn. Regarding the last indefiniteness rejection under 112(b) of claim 20 for the term “majority”, the Examiner concurs with the explanation/argument of the Applicant in P12 of the remark section dated 06/08/2022 and therefore withdrawn.

Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a head-mounted device (HMD) for head tracking and depth detection, the HMD comprising: a stereo camera pair mounted on the HMD with a first camera and a second camera, wherein an overlapping field of view (FOV) region is created by overlapping at least a part of an FOV of the first camera and at least a part of an FOV of the second camera, and both the cameras are configured to detect both visible light and infrared (IR) light; an IR dot-pattern light source, mounted on the HMD, for emitting an IR dot-pattern light that covers an illumination area, and at least a part of the illumination area overlaps at least a part of the overlapping FOV such that both the cameras detect at least a same part of the IR dot-pattern light; one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the HMD to: generate a first image and a second image using the first camera and the second camera respectively; generate a depth map based on the captured images; adjust the depth map to account for a jitter that occurs when neighboring depth pixels in the depth map have different depth values, wherein adjusting the depth map includes: identifying a set of neighboring depth pixels in the depth map, wherein the neighboring depth pixels are identified as a result of one or more differences in depth values of the neighboring depth pixels exceeding a predefined threshold; and filtering the depth map to initially remove at least one of the neighboring depth pixels.
The reference of Fei et al. (US PGPub 2016/0260260 A1) teaches an HMD mounted with a stereo camera pair with two cameras, wherein both the cameras are designed to capture both visible and IR light images. It also teaches an IR-dot pattern light source mounted on the HMD that illuminates an area of interest, wherein both the cameras FOV captures a part of the IR-dot pattern illuminated area of interest. Fei et al. also teach generating a depth map based on the captured images and adjusting the coordinates of the salient features in the 3D map to minimize the location differences. However, the reference do not explicitly teach overlapping camera pair FOVs and common illumination area illuminated by the IR illuminator having overlapping part with the camera FOVs. It also fails to teach adjusting the depth map to account for a jitter that occurs when neighboring depth pixels in the depth map have different depth values and identifying mismatched pixels in the depth map based on a threshold value and filtering the depth map to remove mismatched depth pixels. The reference of Fortin-Deschénes et al. (US PGPub 2019/0258058 A1), in the same field of endeavor, teach an HMD with a stereo camera pair and an IR light source, where it shows the overlapping region of the two cameras FOVs as well as the overlapping of the FOVs of the camera pair with the area of the scene illuminated by the IR light source. Although, Fortin-Deschénes et al. teach depth map generation, but it fails to teach adjusting the depth map to account for a jitter that occurs when neighboring depth pixels in the depth map have different depth values and identifying mismatched pixels in the depth map based on a threshold value and filtering the depth map to remove mismatched depth pixels. The reference of Trail et al. (US PGPub 2017/0134717 A1), in the same field of endeavor, teach the amount of overlapping between the two cameras FOVs, but it fails to mitigate the teaching of adjusting the depth map to account for a jitter that occurs when neighboring depth pixels in the depth map have different depth values and identifying mismatched pixels in the depth map based on a threshold value and filtering the depth map to remove mismatched depth pixels. As a result, Fei et al. alone or in combination with Fortin-Deschénes et al. and Trail et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is a system claim of the corresponding device claim 1, and the independent claim 17, which is another system claim of the corresponding device claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485